Exhibit 10.3

AMENDMENT TO TERMS OF EMPLOYMENT

AND

WAIVER OF CLAIMS AND GENERAL RELEASE

﻿

This Amendment to Terms of Employment and Waiver of Claims and General Release
(this  “Amendment and Release”) is entered into as of September 6, 2019 between
Tile Shop Holdings, Inc. (the “Company”) and Kirk Geadelmann (“Geadelmann”).

﻿

RECITALS

﻿

WHEREAS, the parties entered into a written agreement governing Geadelmann’s
employment with the Company as its Chief Financial Officer on June 30, 2014,
which was amended on April 21, 2017 (as amended, the “Employment Agreement”),
and which agreement is further amended pursuant to this Amendment and Release;  

﻿

WHEREAS,  on August 13, 2019 Geadelmann informed the Company that he intended to
terminate his employment with the Company at such time as was appropriate and
his successor had been appointed and commenced his or her employment;

﻿

WHEREAS, the parties agreed on the terms of Geadelmann’s continued employment
during the Transition Period (as defined below) and the compensation payable to
Geadelmann and severance benefits, as well as his waiver of claims and general
release in favor of the Company;

﻿

WHEREAS,  Geadelmann has been encouraged to carefully read this Amendment and
Release and to consult with his attorney before signing it.

﻿

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Amendment and Release, the parties, intending to be legally bound, agree
as follows:

﻿

AGREEMENT

﻿

1.



Employment Term and Compensation.

﻿

(a) Geadelmann has remained as the Chief Financial Officer of the Company until
his successor has been appointed and commenced her employment.  Geadelmann shall
continue to serve as an employee of the Company for a period of three (3) months
(until December 6, 2019) in order to facilitate an orderly transition of the
role of Chief Financial Officer (such three-month period, the “Transition
Period”).  Geadelmann’s duties during the Transition Period shall be mutually
agreed upon by Geadelmann and the Company’s Chief Executive Officer.

﻿

(b) Geadelmann has continued to receive his then current base salary and
benefits as compensation for his service as Chief Financial Officer prior to
commencement of the Transition Period.  In consideration for this Amendment and
Release and as compensation for Geadelmann’s services during the Transition
Period,  Geadelmann shall receive a monthly base salary of ten thousand dollars
($10,000) and continue to receive his current benefits. The base salary during
the Transition Period shall be paid in accordance with the Company’s standard



 

--------------------------------------------------------------------------------

 

payroll practices and be subject to all applicable withholdings and deductions.
Upon completion of the Transition Period,  Geadelmann’s employment shall
automatically terminate (such date, the “Termination Date”) without further
action required by either party. Effective as of the Termination Date, by
execution of this Amendment and Release,  Geadelmann hereby relinquishes all
authority Geadelmann has to act on behalf of the Company and any of its
subsidiaries.

﻿

(c) If Geadelmann successfully completes the Transition Period, or the Company
ends Geadelmann’s employment relationship with the Company during the Transition
Period other than “for cause,” Geadelmann will have an opportunity to reaffirm
certain terms of this Amendment and Release in exchange for additional
consideration, which is described in the form attached hereto and incorporated
herein by reference as Exhibit A. As used in this Section 1, “for cause” means
(i) a material breach of this Amendment and Release which goes uncured pursuant
to Section 5 of this Amendment and Release; (ii) Geadelmann is convicted of, or
pleads non contendere to, any crime involving the misuse or misappropriation of
money or other property of the Company or a felony; (iii) Geadelmann commits an
intentional tort against the Company; or (iv) Geadelmann commits any flagrant
act of dishonesty or disloyalty or any act involving gross moral turpitude.

﻿

(d) Notwithstanding any other term or provision to the contrary herein, at any
time and for any reason, the Company may, in its sole and absolute discretion,
end its employment relationship with Geadelmann, but on the conditions that the
Company (i) complies with Section 1(c) if such termination is not for cause; and
(ii) pays the Transition Period compensation and benefits (i.e., salary of ten
thousand dollars ($10,000) and Geadelmann’s current benefits), through the
remaining portion of the Transition Period or for a maximum period of three (3)
months).

﻿

2. Release. For the good and valuable consideration set forth in this Amendment
and Release,  Geadelmann hereby agrees as follows:

﻿

Geadelmann hereby releases and forever discharges the Company and each of its
past and present officers, directors, employees, agents, advisors, consultants,
successors and assigns from any and all claims and liabilities of any nature by
Geadelmann including, but not limited to, all actions, causes of actions, suits,
debts, sums of money, attorneys’ fees, costs, accounts, covenants,
controversies, agreements, promises, damages, claims, grievances, arbitrations,
and demands whatsoever, known or unknown, at law or in equity, by contract
(express or implied), tort, pursuant to statute, or otherwise, that
Geadelmann now has, ever has had or will ever have based on, by reason of, or
arising out of, any event, occurrence, action, inaction, transition or thing of
any kind or nature occurring prior to or on the effective date of this Amendment
and Release. Without limiting the generality of the above,
Geadelmann specifically releases and discharges any and all claims and causes of
action arising, directly or indirectly, from Geadelmann’s employment at the
Company, arising under applicable state, federal and local law, including but
not limited to the Employee Retirement Income Security Act of 1974 (except as to
claims pertaining to vested benefits under employee benefit plan(s) of the
Company), Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, as amended (the “ADEA”), the Equal Pay Act, the
Rehabilitation Act, the Americans With Disabilities Act, and any other law,
statute, ordinance, rule, regulation, decision or order pertaining to employment
or pertaining to discrimination on the basis of age, alienage, race, color,
creed, gender, national origin, religion,



2

--------------------------------------------------------------------------------

 

physical or mental disability, marital status, citizenship, sexual orientation ,
non-work activities or any other protected class or conduct. Payment of any
amounts and the provision of any benefits provided for in this Amendment and
Release do not signify any admission of wrongdoing by the Company or any of its
affiliates.

﻿

Geadelmann also agrees that if Geadelmann files, or there is filed on
Geadelmann’s behalf, a charge, complaint, or action, the payment and benefits
described in this Amendment and Release are in complete satisfaction of any and
all claims in connection with such charge, complaint, or action and
Geadelmann waives, and agrees not to take, any award of money or other damages
from such charge, complaint, or action.

By signing this Amendment and Release Geadelmann is not releasing or waiving (a)
any vested interest Geadelmann may have in any employee retirement plan (as
defined in ERISA Section 3(2)) by virtue of Geadelmann’s employment with the
Company;  (b) any rights or claims that may arise after the Termination Date;
 (c)  the right to institute legal action for the purpose of enforcing the
provisions of this Amendment and Release;  (d)  the right to apply for state
unemployment compensation benefits; (e)  any right Geadelmann may have to
workers’ compensation benefits; (f)  any rights Geadelmann may have under COBRA;
(g)  the right to file a charge or complaint with a governmental agency such as
the Equal Employment Opportunity Commission (“EEOC”), the National Labor
Relations Board (“NLRB”), the Occupational Safety and Health Administration
(“OSHA”), the Securities and Exchange Commission (“SEC”) or any other federal,
state or local governmental agency, subject to the preceding paragraph of this
Section 1;  (h)  the right to communicate with, testify, assist, or participate
in an investigation, hearing, or proceeding conducted by, the EEOC,  NLRB, OSHA,
 SEC, or other governmental agency; (i)  the right to receive and retain a
monetary award from a government-administered whistleblower award program for
providing information directly to a governmental agency; and (j) any rights of
indemnification or contribution afforded Geadelmann by the Indemnification
Agreement, dated August 12, 2014 between Geadelmann and the Company, by statute
or by common law, including any insurance coverage maintained by or on behalf of
the Company. 

﻿

3. Opportunity to Consider. Geadelmann has been advised that Geadelmann has
twenty-one (21) days from the date on which Geadelmann received this Amendment
and Release to consider whether Geadelmann wishes to sign it. However, the
Company will not accept, and Geadelmann may not execute, this Agreement and
Release until the commencement of the Transition Period. Geadelmann is also
advised to consult with an attorney prior to signing this Agreement and
Release. The date on which Geadelmann received this Amendment and Release is
accurately reflected in Section 11 below.

﻿

4. Opportunity to Rescind. Geadelmann may cancel this Amendment and Release as
to the release of claims arising under the Minnesota Human Rights Act within
fifteen (15) days after signing it and as to the release of claims arising under
the ADEA within seven (7) days of signing it. The Amendment and Release will not
become effective or enforceable until both rescission periods have passed. If
Geadelmann decides to rescind this Amendment and Release Geadelmann must mail or
hand deliver the notice of rescission to: Cabell Lolmaugh,  Chief Executive
Officer and President,  Tile Shop Holdings, Inc., 14000 Carlson Parkway,
Plymouth MN 55441. If Geadelmann mails the notice of rescission, the notice must
be postmarked within the fifteen (15) or seven (7) day period, as applicable,
and must be sent via certified mail, return receipt



3

--------------------------------------------------------------------------------

 

requested, as addressed above. If Geadelmann exercises the right to rescind
under this Section 4, all other provisions of the Amendment and Release shall
immediately be null and void and Geadelmann will not receive consideration as
described in this Amendment and Release.

﻿

5. Breach. In the event of a material breach of this Amendment and Release by
Geadelmann, the Company shall deliver written notice to Geadelmann describing
such material breach. Geadelmann shall have two (2) business days from the date
Geadelmann receives such written notice to cure the material breach. If
Geadelmann fails to cure the material breach after receiving written notice
under this Section 5, Geadelmann agrees that all payments and benefits provided
for in this Amendment and Release are subject to termination, reduction, or
cancellation.

﻿

6. Enforcement. The parties agree that any legal proceeding brought to enforce
the provisions of this Amendment and Release may be brought only in the courts
of the State of Minnesota or the federal courts located in Minnesota and each
party hereby consents to the jurisdiction of such courts.

﻿

7. Severability. If any of the terms of this Amendment and Release shall be held
to be invalid and unenforceable, other than the release of claims provided in
Section 2, and cannot be rewritten or interpreted by the court to be valid and
enforceable and to meet the intent of the parties expressed herein, then the
remaining terms of this Amendment and Release are severable and shall not be
affected thereby. In the event any aspect of the release of claims in Section
2 is held to be invalid or unenforceable in any respect, the remaining
provisions of this Amendment and Release shall be voidable at the option of the
Company and Geadelmann agrees to return any payments made and benefits provided
by the Company except that nothing in this Amendment and Release shall be
construed as permitting the Company to obligate or require tender back of any
payments or benefits provided in exchange for Geadelmann’s release of ADEA
claims.

﻿

8. Miscellaneous. This Amendment and Release constitute the entire agreement
between the parties about or relating to the termination of Geadelmann’s
employment with the Company,  and the Company's obligations to Geadelmann with
respect to Geadelmann’s termination and fully supersedes any and all prior
agreements or understandings between the parties, except for those express
provisions contained in the Employment Agreement and the Tile Shop Holdings,
Inc.  Nondisclosure,  Confidentiality,  Assignment and Noncompetition Agreement
that are intended to survive the termination of the employment relationship.

﻿

9. Representations. Geadelmann affirms that the consideration for signing this
Amendment and Release is described herein and that no other promises or
agreements of any kind have been made to or with Geadelmann by any person or
entity whatsoever to cause Geadelmann to sign this Amendment and Release, and
that Geadelmann fully understands the meaning and intent of this
instrument. Geadelmann agrees that at all times during Geadelmann’s employment
Geadelmann was properly compensated for all hours Geadelmann worked, that
Geadelmann received all benefits and leave to which Geadelmann was entitled, and
that Geadelmann suffered no work related accident, illness or
injury. Geadelmann agrees that Geadelmann will not disparage the Company in any
way.

﻿





4

--------------------------------------------------------------------------------

 

Geadelmann also affirms that Geadelmann is the legal party in interest in this
Amendment and Release, with legal title to all rights and claims asserted and
hereby released; that Geadelmann has not filed for bankruptcy or assigned or
transferred any rights against the Company to any other person or entity; and
that Geadelmann has returned to the Company all of its property in Geadelmann’s
possession or control, including but not limited to, all documents and
materials, whether on computer disc, hard drive, or other form, and all copies
thereof which in any way relate to the business of the
Company. Geadelmann further affirm that Geadelmann has fully complied with the
Tile Shop Holdings, Inc.  Nondisclosure,  Confidentiality,  Assignment and
Noncompetition Agreement that Geadelmann signed before beginning employment with
the Company.

﻿

10.  Section 409A and Taxes Generally. This Amendment and Release is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations, notices and other guidance of general applicability issued
thereunder (collectively, “Section 409A”) or an exemption thereunder, and shall
be construed and administered in accordance with Section 409A. Notwithstanding
any other provision of this Amendment and Release, payments provided under this
Amendment and Release may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Amendment and Release that may be excluded from Section 409A, either as
separation pay due to an involuntary separation from service or as a short-term
deferral, shall be excluded from Section 409A to the maximum extent
possible. For purposes of Section 409A, each installment payment provided under
this Amendment and Release shall be treated as a separate payment. Any payments
to be made under this Amendment and Release upon a termination of employment
shall only be made if such termination of employment constitutes a “separation
from service” under Section 409A. Notwithstanding the foregoing, Company makes
no representations that the payments and benefits provided under this Amendment
and Release comply with Section 409A and in no event shall Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by Geadelmann on account of non-compliance with Section 409A.

﻿

Notwithstanding any other provision of this Amendment and Release,  if, on the
Termination Date,  Geadelmann is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and determined in accordance with Section 409A, any
payments and benefits provided under this Amendment and Release that constitute
“nonqualified deferred compensation” subject to Section 409A that are provided
to Geadelmann on account of Geadelmann’s separation from service shall not be
paid until the first payroll date to occur following the six (6) month
anniversary of the Termination Date (“Specified Employee Payment Date”). The
aggregate amount of any payments that would otherwise have been made during such
six (6) month period shall be paid in a lump sum on the Specified Employee
Payment Date, without interest, and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule. If
Geadelmann dies during such six (6) month period, any delayed payments shall be
paid to Geadelmann’s estate in a lump sum upon Geadelmann’s death.

﻿

11. Date of Receipt. Geadelmann acknowledges that Geadelmann received a draft of
this Amendment and Release on August 26, 2019, that Geadelmann has carefully
read this Amendment and Release,  that Geadelmann voluntarily agrees to all of
its terms and conditions, that Geadelmann understands its contents and the final
and binding effect of this Amendment and



5

--------------------------------------------------------------------------------

 

Release, and that Geadelmann has signed the same as Geadelmann’s own free act
with the full intent of releasing the Company from all claims Geadelmann may
have against it.

﻿

[Next Page is Signature Page]



﻿

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF,  the parties have caused this Amendment and Release to be
duly executed and delivered as of the day and year indicated below.

﻿

﻿

EMPLOYEETILE SHOP HOLDINGS, INC.

﻿

/s/ Kirk GeadelmannBy: /s/ Cabell Lolmaugh 

Name:Kirk GeadelmannName: Cabell Lolmaugh

Title:President and CEO



Date Signed: September 10, 2019Date Signed: September 11, 2019

﻿

﻿

﻿

﻿

﻿

 

(Signature Page to Amendment of Employment Terms and Waiver of Claims and
General

Release)

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

Tile Shop Holdings, Inc. (the “Company”) and Kirk Geadelmann (“Geadelmann”) are
parties to that certain Amendment to Terms of Employment and Waiver of Claims
and General Release (the “Amendment and Release”), entered into as of [December
__,] 2019. For good and valuable consideration, Company and Geadelmann further
agree as follows: 

﻿

1. Geadelmann’s employment with the Company is voluntarily ending on December 6,
2019 (“Termination Date”).

﻿

2. In consideration for Geadelmann signing this Exhibit A, the Company shall
permit Geadelmann to exercise all stock options held by Geadelmann and vested on
the Termination Date for a period of one (1) year following the Termination
Date.

﻿

3. Geadelmann, along with his heirs, executors, administrators, successors, and
assigns, reaffirms his agreement with and acceptance of all of the terms and
provisions contained in the Agreement and Release, including without limitation
those contained in Section 2 of the Agreement and Release, as of the date of
Geadelmann’s signature on this document. 

﻿

4. Geadelmann has been advised that Geadelmann has twenty-one (21) days from the
date on which Geadelmann received this Exhibit A to consider whether Geadelmann
wishes to sign it. However, the Company will not accept, and Geadelmann may not
execute, this Exhibit A until on or after the Termination Date. Geadelmann is
also advised to consult with an attorney prior to signing this document. 

﻿

5. Geadelmann may cancel this Exhibit A, but only this Exhibit A and
specifically not the Amendment and Release, within fifteen (15) days after
signing it. This Exhibit A will not become effective or enforceable until such
rescission period has passed. If Geadelmann decides to rescind this Exhibit A,
Geadelmann must mail or hand deliver the notice of rescission to: Cabell
Lolmaugh, Chief Executive Officer and President, Tile Shop Holdings, Inc., 14000
Carlson Parkway, Plymouth MN 55441. If Geadelmann mails the notice of
rescission, the notice must be postmarked within the fifteen (15) day period and
must be sent via certified mail, return receipt requested, as addressed
above. If Geadelmann exercises the right to rescind this Exhibit A, this Exhibit
A shall immediately be null and void and Geadelmann will not receive the
valuable consideration described herein. 

﻿

[Next Page is Signature Page]

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF,  the parties have caused this Exhibit A to the Agreement and
Release to be duly executed and delivered as of the day and year indicated
below.

﻿

﻿

EMPLOYEETILE SHOP HOLDINGS, INC.

﻿

______________________________By:________________________ 

Name:Kirk GeadelmannName: Cabell Lolmaugh

Title:President and CEO



Date Signed: [December__], 2019Date Signed: [December__], 2019

﻿

﻿



(Signature Page to Exhibit A to Amendment of Employment Terms and Waiver of
Claims and General Release)

--------------------------------------------------------------------------------